Citation Nr: 9907029	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-27 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had over twenty years of active military service 
from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the San 
Francisco Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims of entitlement 
to service connection for arthritis, multiple joints, for low 
back pain, and for hepatitis A, and granted the veteran's 
claims of entitlement to service connection for arthralgia, 
both hands and feet (assigned a 20 percent disability 
rating), for chronic obstructive pulmonary disease (assigned 
a 10 percent disability rating) for hypertension (assigned a 
10 percent disability rating) and for panic disorder, without 
agoraphobia (assigned a noncompensable evaluation).  The 
veteran's notice of disagreement, with the denial by the RO 
of his claims of entitlement to service connection for 
arthritis, multiple joints, for low back pain and for 
hepatitis A, was received in June 1993.  A statement of the 
case was mailed to the veteran in October 1993.  The 
veteran's substantive appeal was received in December 1993.  
The veteran testified at a hearing before a local hearing 
officer in March 1994.

The Board notes this case was previously before the Board in 
March 1997.  It was remanded in order for the RO to consider 
the possible pertinence of Persian Gulf service to the 
veteran's claims.  It was determined that the veteran did not 
serve in the Southwest Asia theater of operations during the 
Persian Gulf War and there were no claims from the veteran as 
to such service.  The case was then returned to the Board for 
further appellate review.  In March 1998 the Board denied the 
veteran's claim for service connection for residuals of 
hepatitis A, and again remanded the issues of service 
connection for arthritis of multiple joints and service 
connection for a low back disorder to the RO for further 
evidentiary development.  Subsequently service connection was 
granted for a low back condition and a 10 percent evaluation 
was assigned effective in September 1992.  The case was then 
returned to the Board for appellate review.  

As to the claim of service connection for arthritis of 
multiple joints, the Board notes that, as more fully 
explained below, there has not been full compliance with that 
portion of the remand, hence, that issue must be remanded to 
the RO for further evidentiary development.


REMAND

In March 1998 the Board directed the RO to schedule the 
veteran for an examination by a VA rheumatologist.  The 
examining rheumatologist was to provide an opinion as to 
whether the veteran suffered from rheumatoid arthritis, 
spondyloarthropathy, degenerative arthritis or any other 
disease, and if so, whether any found condition is due to 
service or originated during service.  The veteran's claims 
file was to be reviewed by the examiner in conjunction with 
the examination.

The record reflects that in April 1998 the veteran was 
apparently examined by a staff rheumatologist.  A history was 
included in the examination report.  Physical examination 
revealed minimal impingement of the MCPs (metacarpophalangeal 
joints) and the PIPs (proximal interphalangeal joints) of the 
2nd and the 3rd digits of both hands.  No nodules were found 
on either hand.  This was noted to be the same as reported in 
1991.  X-rays were reported to be normal.  Polyarthritis of 
the small joints of both hands and degenerative joint disease 
of the spine was diagnosed.  There was no indication, 
however, as to the etiology of either the polyarthritis or 
the degenerative joint disease of the spine, which was 
requested in the remand.  This issue must be addressed prior 
to the Board reviewing the claim.

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  The Board 
recognizes that another remand will only further delay the 
adjudication of the veteran's appeal, which has been pending 
since 1992.  However, there has been a failure to comply with 
the terms of the Board's March 1998 remand order, thus 
rendering the record incomplete and impeding the Board's 
review.  These developmental deficiencies must be addressed 
prior to the Board rendering a decision.  In light of the 
Court of Veterans Appeals recent directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand of March 
1998.  Stegall v. West, 11Vet. App. 268 (1998).  In Stegall 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
RO a concomitant duty to ensure compliance with all of the 
terms of the remand.  The Court noted that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Hence, the Board must 
remand this matter for compliance with its March 1998 remand.

The Board also notes that by July 1998 rating decision, the 
RO granted service connection and a 10 percent rating for a 
low back disorder.  In the October 1998 Statement of 
Accredited Representative in Appealed Case (VA Form 646), the 
veteran's representative acknowledged the grant of service 
connection and a 10 percent rating for the low back disorder, 
and indicated that the veteran desired to continue that issue 
under appeal.  The Board finds that this was a notice of 
disagreement and the RO should issue a statement of the case 
on the issue of the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection for a low back condition.

The case is REMANDED to the RO for the following development:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should forward the file for 
review by the examiner who saw the 
veteran in April 1998.  The examiner 
should provide an opinion as to whether 
the polyarthritis of the small joints of 
both hands or the degenerative joint 
disease of the spine are due to service, 
or originated in service.  The veteran's 
claims file must be provided to and 
reviewed by the examiner and the examiner 
should note in writing that the clams 
file was provided.  If the same examiner 
is not available, the veteran should be 
scheduled for another examination by a VA 
rheumatologist.  The examining 
rheumatologist should be requested to 
provide an opinion as to the veteran's 
current diagnosis and if so, whether that 
disorder is due to service or originated 
during service.  That examiner should 
note in writing that the claims file was 
provided.

3.  The RO should provide the veteran 
with a statement of the case on the 
issue of the veteran's dissatisfaction 
with the initial rating assigned 
following a grant of service connection 
for a low back condition and consider 
whether a "staged rating" is 
appropriate.  See Fenderson v. West, No. 
96-947, (U.S. Vet. App. Jan. 20, 1999).  
The RO should notify the veteran of the 
necessity of filing a substantive appeal 
if he wishes to place that issue in 
appellate status.

4.  The RO should review the 
aforementioned remand orders and ensure 
that there has been full compliance with 
each directive.  The RO should then 
review the claim for service connection 
for arthritis of multiple joints.  If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


